Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,287,975. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Claims 1-20 of U.S. Patent No. 11,287,975 (hereinafter, “Patent”), contains every element of claims 2-21 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993). 

U.S. Patent No. 11,287,975
Instant Application
Claim 1. A memory system comprising: an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: copy first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block; and when the copying is not performed, write second data to a third block, the second data being data that is received through the interface and has not been stored in the nonvolatile memory.
Claim 2. A method of controlling a nonvolatile memory in a memory system, the nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation, said method comprising: copying first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block; and when the copying is not performed, writing second data to a third block, the second data being data that is received through an interface and has not been stored in the nonvolatile memory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Chang (US Patent #7,035,967).
Regarding independent claims 11 and 18, Chang discloses a method of controlling a nonvolatile memory (Fig.1b: non-volatile memory 124) including a plurality of blocks (Fig.1b: BLOCK 0, BLOCK 1, etc), each of the plurality of blocks being a unit for an erase operation (abstract: a method for determining an average number of times each block of a number of blocks within a non-volatile memory of a memory system has been erased includes obtaining an erase count for each block that indicates a number of times each block has been erased. Once all the erase counts have been obtained, the erase counts are summed, and an average erase count that indicates the average number of times each block of the number of blocks has been erased is created by substantially dividing the sum by the number of blocks); and a controller (Fig.1b: controller 128) electrically connected to the nonvolatile memory (Fig.1b: non-volatile memory 124) and 
Said method comprising upon determining that a difference between the number of erase operations performed on a first block and the number of erase operations performed on a second block is larger than a first threshold, copying first data from a third block to a fourth block, the number of erase operations performed on the fourth block being larger than the number of erase operations performed on the  third block (Fig.4 and col. 13, lines 65-67 & col.14, lines 1-11: After block "B" is obtained, the contents of block "A" are copied into block "B" in step 420. That is, the user data contained in block "A" is copied into block "B" in step 420. Once the contents of block "A" are copied into block "B," block "A" is erased in step 424. Typically, when block "A" is erased, the erase count associated with block "A" is incremented. A block, e.g., block "C," may be moved from the group of least frequently erased blocks into the group of most frequently erased blocks in step 428 such that the association of block "C" is effectively changed to the most frequently erased block table from the least frequently erased block table).
Regarding claim 12, Chang teaches returning the third block, which has become to store obsolete data, to a free block pool (Fig.1b and Fig.4).
Regarding claim 13, Chang teaches performing an erase operation on the second block (Fig.1b and Fig.4).
Regarding claim 14, Chang teaches employing a scheme of block mapping to map a logical address designated by a host for data to an identifier of each of the plurality of blocks in which the data is stored, wherein, in the scheme, prior to the copying of the first data, the identifier of the third block is mapped to a logical address designated by the host for the first data, and the identifier of the fourth block is not mapped to the logical address designated by the host for the first data. (Fig.4 and col.13, lines 65-67 and col.14, lines 1-11).
Regarding claim 15, Chang teaches writing second data to a fifth block, the number of erase operations performed on the fifth block being smallest among the numbers of erase operations performed on blocks managed in a free block pool. (Fig.4 and col.13, lines 65-67 and col.14, lines 1-11).
Regarding claim 16, Chang teaches selecting the third block from among a first number of blocks; and selecting the fifth block from among a second number of blocks, the first number being larger than the second number. (Fig.4 and col.13, lines 65-67 and col.14, lines 1-11).
Regarding claim 17, Chang teaches managing a plurality of free blocks using a free block pool, no valid data is stored in each of the plurality of free blocks, the valid data being data which is stored in a block and of which a logical address designated by a host is managed in the memory system to be associated with an identifier of the block (Fig.1b and Fig.4).
Regarding claim 19, Chang teaches copying second data from a third block to a fourth block, the number of erase operations performed on the fourth block being larger than the number of erase operations performed on the third block (Fig.4 and col.13, lines 65-67 and col.14, lines 1-11).
Regarding claim 20, Chang teaches wherein the copying is performed when the first data is not written to the second block (Fig.4 and col.13, lines 65-67 and col.14, lines 1-11).
Regarding claim 21, Chang teaches wherein the copying is performed when a difference between the number of erase operations performed on a fifth block and the number of erase operations performed on a sixth block is larger than a first threshold (Fig.4 and col.13, lines 65-67 and col.14, lines 1-11).


Reasons of Allowance
Claims 2-10 are allowed.
The closest prior art, Chang (US Patent #7,035,967), discloses “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: copy first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block”. 
However, the prior art differs from the present invention because the prior art fails to disclose “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: copy first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block; and when the copying is not performed, write second data to a third block, the second data being data that is received through the interface and has not been stored in the nonvolatile memory”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 2 identifies the distinct features “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: copy first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block; and when the copying is not performed, write second data to a third block, the second data being data that is received through the interface and has not been stored in the nonvolatile memory", which are not taught or suggested by the prior art of records. 
Claims 2-10 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 2-10 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135